Citation Nr: 9914143	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-10 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to VA dependency and indemnity compensation 
benefits for the cause of the veteran's death pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998).

3.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the VA Regional Office (RO) 
in St. Paul, Minnesota.

The appeal was docketed at the Board in 1995.  


FINDINGS OF FACT

1.  The claims for service connection for the cause of the 
veteran's death and for VA dependency and indemnity 
compensation benefits for the cause of the veteran's death 
pursuant to the provisions of 38 U.S.C.A. § 1151 are, in each 
instance, not plausible.

2.  The veteran neither died of a service-connected 
disability nor was a service-connected disability rated 
totally disabling in existence at the time of his death.


CONCLUSIONS OF LAW

1.  The claims for service connection for the cause of the 
veteran's death and for VA dependency and indemnity 
compensation benefits for the cause of the veteran's death 
pursuant to the provisions of 38 U.S.C.A. § 1151 are, in each 
instance, not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The criteria for an award of Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35 have not been met.  
38 U.S.C. §§ 3500, 3501 (West 1991); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered concerning the 
appellant's claims, as designated in issues I and II 
hereinbelow, is whether she has presented, relative to either 
claim, evidence of a well grounded claim, that is, one which 
is plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him or her in developing facts pertinent to such 
claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the 
reasons set forth below, the Board finds that the appellant 
has not met her burden of submitting evidence to support a 
belief by a reasonable individual that her claims, as 
designated in issues I and II hereinbelow are, in either 
instance, well grounded.


I.  Cause of Death

Under the law, service connection may be granted for any 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  
Additionally, to establish service connection for the cause 
of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).

The official death certificate reflects that the veteran's 
death, at age 46 in February 1993, was caused by metastatic 
adenocarcinoma of the liver and bone, primary unknown; listed 
as other significant conditions contributing to death but not 
resulting in the underlying cause thereof are a liver 
transplant, renal failure, dermatofibrosarcoma of the groin, 
and "exposure to Agent Orange".  An autopsy was not 
performed.

At the time of the veteran's death, service connection, on 
the basis of exposure to Agent Orange, was in effect for the 
single disability complex of malignant dermatofibrosarcoma 
protuberans and fibrous histiocytoma.  

The appellant points out that 'exposure to Agent Orange' was 
among the conditions listed on the veteran's death 
certificate as having contributed to his fatal metastatic 
cancer involving the liver and bone.  Inasmuch as the veteran 
was service connected for malignant dermatofibrosarcoma 
protuberans and fibrous histiocytoma due to exposure to Agent 
Orange, she avers that these conditions, particularly the 
former since it was specifically designated on the death 
certificate, may have been a factor in his fatal metastatic 
cancer.  However, while the Board fully acknowledges and is 
sensitive to the foregoing contention, it must respectfully 
emphasize that there is no evidence of record substantiating 
such relationship.  Further, the Board would merely observe, 
in passing, that a "[c]ontributory cause of death is 
inherently one not related to the principal cause" thereof.  
See 38 C.F.R. § 3.312(c)(1998).  In addition, as pertinent to 
'exposure to Agent Orange' per se, the Board would point out 
that there is no evidence documenting that any disease for 
which presumptive service connection on the basis of such 
exposure (other than the above-cited dermatofibrosarcoma) 
might be granted, see 38 C.F.R. § 3.309(e)(1998), played any 
role in the veteran's death.  With respect to the veteran's 
fatal cancer per se, it was first shown more than two decades 
after his separation from service, which consideration 
precludes any notion of awarding service connection therefor 
on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 1112 (West 
1991); 38 C.F.R. § 3.307, 3.309 (1998).  Given the foregoing, 
then, and inasmuch as service medical records are negative 
for any reference to either liver or renal problems, the 
Board is constrained to conclude that a plausible claim for 
service connection for the cause of the veteran's death is 
not presented.  Accordingly, such claim is not well grounded.  
38 U.S.C.A. § 5107(a).  


II.  38 U.S.C.A. § 1151 Claim

Under the law, in the context of this issue on appeal, where 
it is ascertained "that there is additional disability 
resulting from VA treatment", compensation will be payable 
for such additional disability.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358 (1996).  As of October 1, 1997 (and 
applicable to claims received on or after such date), 
38 U.S.C.A. § 1151 was revised and, in pertinent part, not 
only must it be shown that additional disability was caused 
by VA treatment but that the proximate cause of the 
disability must have been carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing such treatment; or an event 
not reasonably foreseen.  

The appellant points out that the veteran was receiving 
regular care under VA auspices immediately preceding the date 
on which he received a liver transplant.  In asserting 
entitlement to VA dependency and indemnity compensation 
benefits for the cause of the veteran's death pursuant to the 
provisions of 38 U.S.C.A. § 1151, she suggests that VA may 
have made "an error....in screening the liver" he was given.  
In this regard, the record reflects that the veteran was 
admitted to a VA facility on several occasions in the late 
summer and fall of 1991 and that, at least since the 
beginning of August 1991, he had been awaiting a liver 
transplant, which was apparently thought advisable due to 
complications of his sclerosing cholangitis, at the 
University of Minnesota Hospital and Clinic ("UM").  A 
report pertaining to the veteran's admission to a VA facility 
on October 31, 1991, reflects that the veteran's extended 
wait for such transplant was "complicated by the fact that 
the [veteran had] a very uncommon blood type O negative which 
[made] prospects of finding an O negative compatible liver 
very poor."  In the early morning hours (i.e., "0230 
hours") of November 26, 1991, the veteran was transferred 
from the VA facility to UM, where he received a liver 
transplant later that same day.  The following month, the 
veteran was transferred back to the VA facility, where he 
remained through late January 1992.  

In considering the appellant's claim for VA dependency and 
indemnity compensation benefits for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C.A. 
§ 1151, the Board is compelled to make the salient 
observation at the outset that there is no evidence relating 
the veteran's death to the liver transplant be received 
(under non-VA auspices, in any event) on November 26, 1991.  
With respect to the appellant's suggestion that VA may have 
made 'an error....in screening the liver' the veteran was given 
on such date, the Board would point out that, while an 
allegation of negligence or fault on the part of VA appears 
to inhere in the appellant's foregoing assertion, the above-
stated provisions of 38 U.S.C.A. § 1151 which pertain to this 
aspect of the appeal (since her related claim was received 
prior to October 1, 1997) have been interpreted as containing 
no negligence or fault requirement.  See Gardner v. Brown, 
513 U.S. 115 (1994).  In any event, while the record reflects 
that the veteran's post transplant course was complicated by 
problems including cholangitis, there is no evidence 
documenting any misfeasance on VA's part relative to the 
selection of the transplanted liver.  Given the foregoing, 
and inasmuch as there is no evidence in any event (as noted 
above) that the veteran's liver transplant played any role in 
his fatal cancer, the Board is constrained to conclude that a 
plausible claim for VA dependency and indemnity compensation 
benefits for the cause of the veteran's death pursuant to the 
provisions of 38 U.S.C.A. § 1151 has not been presented.  
Therefore, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).

In addition, although the Board has considered and disposed 
of the appellant's two foregoing claims on a ground different 
from that of the RO, the appellant has not been prejudiced by 
the Board's decision.  This is because, in assuming that 
these claims were well grounded, the RO accorded the 
appellant greater consideration than either claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether either claim is well 
grounded would be pointless and, in light of the law cited 
above, would not result in a determination favorable to the 
appellant.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).  

Finally, as pertinent to each of the above-addressed issues, 
the Board is of the opinion that its discussion above bearing 
on each issue is sufficient to inform the appellant of the 
elements necessary to complete her application relative to 
either respective benefit addressed hereinabove.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

III.  Chapter 35 Educational Assistance

Pursuant to 38 U.S.C. §§ 3500 and 3501, in the context of 
this aspect of the appeal, entitlement to dependents' 
educational assistance is only available to a child of a 
veteran who has died of a service-connected disability or who 
died while a service-connected disability rated totally 
disabling was in existence.  However, the veteran, as has 
been determined by the Board hereinabove, did not die as a 
result of a service-connected disability and his lone above-
cited service-connected disability was rated as 10 percent 
disabling at the time of his death.  Given the foregoing, and 
since the law rather than the evidence is dispositive of the 
resolution of this issue on appeal, the appellant's claim for 
Dependents' Educational Assistance under 38 U.S.C. Chapter 35 
is without legal merit and is, accordingly, denied.  See 
Sabonis, supra.  


ORDER

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for the cause of the 
veteran's death and for VA dependency and indemnity 
compensation benefits for the cause of the veteran's death 
pursuant to the provisions of 38 U.S.C.A. § 1151 is, in each 
instance, denied.  

Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

